DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
Claims 1-19 are currently under consideration.  The Office acknowledges the amendments to claims 1, 7, and 11.

Claim Objections
Claims 1, 6, 7, and 11 are objected to because of the following informalities:
In claim 1, line 8: “a brachytherapy needle is inserted” should apparently read --a brachytherapy needle is capable of being inserted-- or --a brachytherapy needle is configured to be inserted--.
In claim 6, lines 1-2: “catheter that is inserted” should apparently read --catheter that is capable of being inserted-- or --catheter that is configured to be inserted--.
In claim 7, lines 4-5: “the brachytherapy needle guidance device” should apparently read --the needle guidance device--.
In claim 7, lines 6-7: “the brachytherapy needle guidance device” should apparently read --the needle guidance device--.
In claim 11, line 7: the “~” should apparently be deleted following “insertion of.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (U.S. Pub. No. 2004/0034312 A1; hereinafter known as “Koster”), in view of De Vries et al. (U.S. Pub. No. 2016/0166328 A1; hereinafter known as “De Vries”).
Regarding claim 1, Koster discloses a brachytherapy needle guidance device (Abstract; Figs. 1-3), comprising: a body portion 6 being a hollow tube and having a distal end and a proximal end (Figs. 1E-F; [0054]); an anchoring feature 9/10 that is capable of anchoring the brachytherapy needle guidance device into tissue ([0055]-[0056]; [0061]); a feature at the distal end of the body portion that is capable of penetrating the tissue in order to insert the brachytherapy needle guidance device into the tissue (Figs. 1E-F; pointed tips at the right ends of the body portion); wherein a brachytherapy needle 12 is inserted through the hollow tube and guided into the tissue once the brachytherapy needle guidance device is anchored in the tissue ([0062]-[0063]).  Koster fails to expressly disclose an imaging feature that is capable of being used by a treatment planning software.  De Vries discloses a similar device (Abstract) comprising a body portion being a hollow tube and comprising an imaging feature that is capable of being used by a treatment planning software in order to determine and verify the position of the body portion within the patient ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koster with an imaging feature, as taught by De Vries, in order to determine and verify the position of the body portion within the patient.
Regarding claim 2, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses that the anchoring feature is one of a set of holes for suturing, a set of hooks, a button, and an inflatable balloon (Fig. 2; [0055]-[0056]; the slits are taken to be a set of holes that are capable of being using for suturing; additionally, these anchoring features are taken to be within the broadest reasonable interpretation of “button” as used in the present application).
Regarding claim 3, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses that the feature that is capable of penetrating the tissue further comprises one of a sharpened tip at a distal end of the body portion and a trocar with an open end (Figs. 1E-F; pointed/sharpened tips).
Regarding claim 4, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses that the body portion further comprises one of a hollow tube, a guidewire that can be used with a hollow needle, and a balloon catheter ([0054]; [0062]; hollow tube).
Regarding claim 7, Koster discloses a method for guiding a brachytherapy needle (Abstract; Figs. 1-3), the method comprising: providing a needle guidance device 6 being a hollow tube and having a distal end and a proximal end (Figs. 1E-F; [0054]); an anchoring feature 9/10 that is capable of anchoring the needle guidance device into tissue ([0055]-[0056]; [0061]) and a feature at the distal end of the body portion that is capable of penetrating the tissue in order to insert the needle guidance device into the tissue (Figs. 1E-F; pointed tips at the right ends of the body portion); inserting the needle guidance device into a treatment region in the tissue ([0054]-[0055]); anchoring, by the anchoring feature of the needle guidance device, the needle guidance device at the treatment region ([0055]-[0056]), and inserting a brachytherapy needle 12 through the hollow tube into the treatment region ([0062]-[0063]).  Koster fails to disclose imaging the needle guidance device and using a treatment planning software to plan a set of characteristics of insertion of a brachytherapy needle into the treatment region.  De Vries discloses a similar method (Abstract) comprising providing a body portion being a hollow tube and imaging the body portion and using a treatment planning software to plan a set of characteristics of insertion of a brachytherapy needle into a treatment region in order to plan and verify dose distribution ([0045]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koster by imaging the body portion and using treatment planning software, as taught by De Vries, in order to plan and verify dose distribution.
Regarding claim 8, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses providing one of a set of holes for suturing, a set of hooks, and an inflatable balloon (Fig. 2; [0055]-[0056]; the slits are taken to be a set of holes that are capable of being using for suturing).
Regarding claim 9, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses providing one of a sharpened tip at a distal end of the body portion and a trocar with an open end (Figs. 1E-F; pointed/sharpened tips).
Regarding claim 10, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses providing one of a hollow tube, a guidewire that can be used with a hollow needle, and a balloon catheter ([0054]; [0062]; hollow tube).
Regarding claim 11, Koster discloses a brachytherapy treatment method using needle guidance (Abstract; Figs. 1-3), the method comprising: installing a needle guidance device 6 into a treatment region in a tissue, the needle guidance device being a hollow tube (Figs. 1E-F; [0054]-[0055]); anchoring the needle guidance device at the treatment region ([0055]-[0056]; [0061]); inserting a brachytherapy device 12 through the hollow tube of the needle guidance device without imaging into the treatment region ([0062]-[0063]); and placing one or more radioactive seeds into the treatment region ([0063]).  Koster fails to disclose imaging the needle guidance device for use with a treatment planning software to plan a set of characteristics for an insertion of the brachytherapy device into the treatment region.  De Vries discloses a similar method (Abstract) comprising providing a body portion being a hollow tube and imaging the body portion and using a treatment planning software to plan a set of characteristics for an insertion of a brachytherapy device into a treatment region in order to plan and verify dose distribution ([0045]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koster by imaging the body portion and using treatment planning software, as taught by De Vries, in order to plan and verify dose distribution.
Regarding claim 14, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses penetrating the tissue using a sharpened tip at a distal end of the needle guidance device (Figs. 1E-F; pointed/sharpened tips; [0054]-[0055]; while the sharpened tip does not technically contact the tissue, it still penetrates the tissue).
Regarding claim 15, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses using a trocar to install the needle guidance device ([0051]).
Regarding claim 19, the combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses inserting a catheter into the tissue using the trocar ([0051]; [0062]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koster and De Vries as applied to claim 11 above, and further in view of Pitman (U.S. Pub. No. 2010/0268014 A1).  The combination of Koster and De Vries discloses the invention as claimed, see rejection supra, and Koster further discloses placing the one or more radioactive seeds in breast tissue ([0050]-[0054]).  The combination of Koster and De Vries fails to expressly disclose a lumpectomy cavity into the breast tissue.  Pitman discloses a similar method (Abstract) comprising placing one or more radioactive seeds into a lumpectomy cavity in breast tissue in order to treat a patient whose tumor has been surgically removed ([0027]; [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koster and De Vries by placing one or more radioactive seeds into a lumpectomy cavity in the breast tissue, as taught by Pitman, in order to treat a patient whose tumor has been surgically removed.

Allowable Subject Matter
Claims 5, 6, 12, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 5, 12, 13, 16, and 17, while Koster teaches the use of a brachytherapy template, it fails to teach that the template is attached to the needle guidance device, and there would be no purpose to do so; further, none of the other prior art of record teaches or reasonably suggests a brachytherapy template attached to such a needle guidance device or in such a method as recited.  Regarding claim 6, while Koster teaches the use of a trocar, it fails to teach that the trocar is the feature at the distal end of the needle guidance device for penetrating tissue, and there would be no purpose to modify Koster in this fashion; further, none of the other prior art of record teaches or reasonably suggests a trocar with an open end at the distal end of such a needle guidance device as recited.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791